Citation Nr: 1522499	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-21 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969; as well as periods of Reserve service. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of this hearing has been associated with the claims file.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran stated at his April 2015 Board hearing that he would prefer not to have his case remanded, unfortunately a remand is required before his appeals can be decided.  

First, the Veteran essentially contends that even though he worked as a stock clerk while on active duty from January 1968 to September 1969 in the Navy, that he sustained acoustic trauma to his ears while he was training in the Navy Reserve on the USS Marsh, because he participated in training, including gun and cannon firing, while aboard the ship.  See e.g. February 2010 lay statement; September 2010 Notice of Disagreement; April 2015 hearing testimony.  The Veteran reported that he had Navy Reserve service from August 1966 to August 1972.  While some personnel records are associated with the claims file, the Veteran's relevant dates of Reserve service are not of record.  

Next, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In September 2010 VAMC records, the Veteran's clinician stated that "hearing loss is as likely as not begun in service from loud noise exposure while in service.  However, if expert opinion decides otherwise, I will I defer to their opinion."  While this opinion is not sufficient on its own given the deferential nature of this statement, and the fact that no rationale is provided for the clinician's opinion on the nexus between noise exposure and the Veteran's current disability, as the statement provides an indication that the Veteran's disabilities may be associated with service, upon remand the Veteran should be afforded a VA examination to determine the nature and etiology of the his claimed bilateral hearing loss and tinnitus.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all outstanding service personnel records related to the Veteran's periods of Navy Reserve service from August 1966 to August 1972 from the appropriate repository.  If no such records can be obtained, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  After the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are etiologically related to active service, and/or related to an injury (including acoustic trauma) or disease that occurred while the Veteran was on active duty for training while serving with the Navy Reserve or related to an injury (including acoustic trauma) that occurred during a period of inactive duty for training while serving with the Navy Reserve.

In doing so, the examiner's attention is invited to:

a.  The Veteran's contentions that he sustained acoustic trauma to his ears while he was training in the Navy Reserve on the USS Marsh, because he participated in training, including gun and cannon firing, while aboard the ship;

b.  That after numerous training sessions of firing the ship's guns, that he had continuous ringing in his ears;

c.  The Veteran's wife's lay statements that while they were married during service she noticed he had difficulty hearing.  See e.g. February 2010 lay statement; September 2010 Notice of Disagreement; April 2015 hearing testimony.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




